Name: Commission Regulation (EEC) No 1879/92 of 6 July 1992 re-establishing the levying of customs duties on products of categories 72, 88 and 97 (order Nos 40.0720, 40.0880 and 40.0970), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  leather and textile industries
 Date Published: nan

 No L 189/22 Official Journal of the European Communities 9. 7. 92 COMMISSION REGULATION (EEC) No 1879/92 of 6 July 1992 re-establishing the levying of customs duties on products of categories 72, 88 and 97 (order Nos 40.0720, 40.0880 and 40.0970), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 72, 88 and 97 (order Nos 40.0720, 40.0880 and 40.0970), originating in China, the relevant ceilings amount to 38 000 pieces, 2 tonnes and 4 tonnes respectively ; Whereas on 5 February 1992 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 12 July 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category(unit) CN code Description 40.0720 72 Swimwear, of wool, of cotton or of man-made fibres(1 000 pieces) 611231 10 6112 31 90 611239 10 6112 39 90 611241 10 6112 41 90 611249 10 6112 49 90 6111 11 00 6211 12 00 40.0880 88 (tonnes) Stockings, socks and sockettes, not knitted or crocheted, other clothing accessories, other than for babies, other than knitted or crocheted ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6217 10 00 6217 90 00 (') OJ No L 370, 31 . 12. 1990, p. 39. I2) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation was last amended by Council Regulation (EEC) No 1 509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). No L 189/239 . 7 . 92 Official Journal of the European Communities Order No Category(unit) CN code Description 40.0970 97 (tonnes) 5608 11 11 5608 11 19 5608 1 1 91 5608 1 1 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1992. For the Commission Christiane SCRIVENER Member of the Commission